Exhibit 10.2

AMENDMENT NO. 2

TO THE MATERIAL TRANSFER AND EVALUATION AGREEMENT

between

Ceres, Inc.

and

The Texas A&M University System

This Amendment No. 2 is made and entered into by and between Ceres, Inc.
(“CERES”), a corporation with principal offices at Thousand Oaks, California,
and The Texas A&M University System (“SYSTEM”) of which Texas A&M AgriLife
Research (“AGRILIFE”) is a member, both having principal offices in College
Station, Texas, parties to the Material Transfer and Evaluation Agreement dated
April 23, 2008 as subsequently amended on April 23, 2011.

WITNESSETH:

WHEREAS, the parties have entered into a Material Transfer and Evaluation
Agreement, as amended, (SYSTEM Internal Ref. No. MTA-001019) regarding sorghum
germplasm material (“MATERIALS”) which have not been formally released through
the AGRILIFE Plant Review Committee; and

WHEREAS, the Material Transfer and Evaluation Agreement, as amended, defined the
term of the Agreement to remain in effect until November 1, 2012; and

WHEREAS, CERES desires to continue its evaluation beyond the existing term so
that it can provide information back to SYSTEM and AGRILIFE regarding its
potential commercial interest in MATERIALS; and

WHEREAS, SYSTEM agrees to extend the term of the Agreement to November 1, 2013.

NOW THEREFORE, the parties agree that the Material Transfer and Evaluation
Agreement of April 23, 2008, as subsequently amended, is hereby further amended
as follows:

 

  1. DELETE paragraph 4.01 in its entirety.

 

  2. ADD a new paragraph 4.01 as follows:

 

  4.01. Expiration. This Agreement, unless sooner terminated as provided herein,
will remain in effect until November 1, 2013.

EXCEPT as provided herein, all terms and conditions of the Material Transfer and
Evaluation Agreement dated April 23, 2008 remain unchanged and in full force and
effect.

IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to become
effective on November 1, 2012 when executed below by the last signatory to this
Amendment.

 

CERES, INC.

      THE TEXAS A&M UNIVERSITY SYSTEM

/s/ Michael Stephenson

     

/s/ Brett Cornwell

By: Michael Stephenson

      Brett Cornwell

Title: Vice President of Operations

      Associate Vice Chancellor for Commercialization

Date: 1/3/2013

      Date: 1-3-2013       TEXAS A&M AGRILIFE RESEARCH

/s/ Paul Kuc

     

/s/ Bill F. McCutchen

By: Paul Kuc

      Bill McCutchen

Title: Chief Financial Officer

      Executive Associate Director

Date: 1/3/2013

      Date: 1-8-2013

 

 

 

MTA-001019

   Page 1 of 1    Unreleased Germplasm-Sweet (S4b)